        Case 1:19-cv-01525-RLY-TAB Document 7 Filed 05/01/19 Page 1 of 2 PageID #: 17
         Case 1:19-cv-01525-RLY-TAB Document 5 Filed 04/17/19 Page 1 of 2 PagelD #: 14

AO 440 (Rev. 06/12) Summons in a Civil Action




                                                                                                     D
                                                                                 OURT




                     AMBOR L. GRAVES

                            Plaintiff(s)
                                V.                                Civil Action No. 1 :19-cv-01525-RLY-TAB

          COLUMBIA DEBT RECOVERY, LLC


                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) COLUMBIA DEBT RECOVERY, LLC
                                   c/o REGISTERED AGENT
                                   ROWLAND AVENUE MANAGEMENT
                                   7100 EVERGREEN WAY STE C
                                   EVERETT, WA 98203



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Nathan C. Volheim
                                 Sulaiman Law Group, Ltd.
                                 2500 S. Highland Avenue, Suite 200
                                 Lombard, IL 60148
                                 (630) 575-8181


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:       04/17/2019
         Case 1:19-cv-01525-RLY-TAB Document 7 Filed 05/01/19          ofgel
                                                               2 of 22Pa    D #: l:> #: 18
          Cas                                         /19 PagePage
                 e l:19-cv-01525-RLY-TAB Document 5 Filed 04/17
                                                                          2 PageID

AO +10 (Rev. OCl/12) Summons in a Civil :\clion (P3gc 2)

 Civil Action No. 1:19-cv-01525

                                                              PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ([))



                                                                    __ Col fYlb\o.,J)ebt J<eco�s-r-,it C -----
         This summons for (name of indi1·id11al and title, if any)
  was received by me on /date/               t-j / �5 J�.)  9
                                                                             O


             0 I personally served the summons on the individual at (place)
                                                                                    on (date)                           ; or
                                                                                                ------ -- - -·---·-
             0 1 left the summons at the individual's residence or usual place of abode with (name)
                                                                     , a person of suitable age and discretion who resides there,
              on (date)                                . and mailed a copy to the individual's last known address: or

          � I served the summons �n-(nameofi11divid11a/J   �-u•'/2�9:v-_(Qj<J/T)?CfA..q_ e r _. �vho is

                                                                                                4-/4 li.J___ ; i,
                                                                                                   !:J
                                                                                                             b'f /l,,s:,::,;, ')"
              des;gna,ed by law lo accept smice of pwoess on behalf of '"""' "f "''""""")
                                                            --
                                                                                              CeJP-=.i,,'

              J) oA _G_e{J�J1�-- _ --
                                                                                                                          o,_

                                                                         on (date)
                                                                                         £'.?             or

              0 I returned the swnmons unexecuted because                                                                           : or

              0 Other      (specify):




               l declare under penalty of perjury that this information is true.



    Date: �




     Additional infonnation regarding attempted service, etc:
